BARRY, Judge,
concurring with reasons.
The purpose of the Lessee’s Deposit Act is to provide a remedy to the tenant because of a landlord’s arbitrary retention of a security deposit.
The majority properly awards damages under R.S. 9:3252 for willful failure to comply with R.S. 9:3251, but does not grant the requested attorney fees.
A successful tenant litigant should be made whole, i.e., not have to spend more money to defend than is awarded. Even if there is a valid dispute over a lease, the lessor must comply with the statutes or suffer the penalties provided. Altazin v. Pirello, 391 So.2d 1267 (La.App. 1st Cir.1980).
I would grant $1,000 for the trial and appellate attorney fees. Altazin v. Pirello, supra.